DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18th, 2022 has been entered.
Amendment Entered
In response to the amendment filed on May 2nd, 2022, amended claims 1, 3, 6-7, 9, 12, 21-25, and 28, and new claims 30-32 are entered. Claims 2 and 5 are canceled.
Response to Arguments
Applicant’s arguments, filed on May 2nd, 2022, with respect to claims 1, 3, 6-7, 9, 12-14, and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the dynamic material comprises a dissolvable material…and any combination thereof” in lines 1-6. It is unclear whether the intent is to stay in the alternative (Markush group format) or if another interpretation is required.  If all the features are required, then what does the further requirement of “and any combination thereof” mean? Clarification is requested. The Examiner will interpret the claim to be in the alternative.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 12-14, 21-22, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (U.S. Patent Publication No. 2014/0275907; previously cited) in view of Nakamura et al (U.S. Patent Publication No. 2008/0194988).
Regarding Claim 1, Feldman teaches a medical device for assaying an analyte (Systems, devices, and methods are provided that enable the sensing of an analyte level within, e.g., the dermal layer of the skin of a subject; Abstract; [0007]), the medical device (sensor control device 102) comprising: 
a base surface (planar base 620 (e.g. patch 105); Figures 5A, 5B, 6A) having a tissue-facing surface profile defined thereon (surface of base 620 (Figures 6A-6B) or patch 105 (Figures 5A-5B)), 
the tissue-facing surface profile comprising a protrusion having a convex surface (hemispherical base portion 606; [0085-0086]; Figure 6A) extending from the base surface (Each of these embodiments has one or more protrusions extending from the skin facing side of device 102 (e.g., which, in certain embodiments, can be a patch 105 or other adhesive-carrying member); [0083]), 
wherein the tissue-facing surface profile is configured to be placed against a skin surface of a user (positions sensor control device 102 with adhesive patch 105 onto the skin; [0045]); and 
a sensor (sensor 104) extending through the base surface and at least a portion of the tissue-facing surface profile (a dermal sensor 104 that extends through an adhesive patch 105 and projects away from housing 103; [0043]; [0087], Fig. 6A and 7A; 
wherein at least a portion of the protrusion of the tissue-facing surface profile (Each of these embodiments has one or more protrusions extending from the skin facing side of device 102 (e.g., which, in certain embodiments, can be a patch 105 or other adhesive-carrying member)…in these embodiments, protrusion 601 has a substantially hemispherical surface, e.g., a surface with a generally constant radius 604 as measured from a central point, at a base (or proximal) portion 606 adjacent surface 106); [0083-0085]) comprises a dynamic material (the current application unit (e.g., a conductive surface) 401…at or near the surface of patch 105. Unit 401 can include a water-wet sponge or hydrogel; [0074]).
Although Feldman teaches a protrusion having a convex surface as well as a portion of the tissue-facing surface profile comprising a dynamic material, Feldman fails to teach wherein the dynamic material is configured to undergo a change in shape, hardness, or a combination thereof by degradation over a period of time in which the medical device is in use.
Nakamura is analogous art as it teaches a biosensor for collecting bodily fluid and conducting an analysis. Nakamura teaches wherein at least a portion of the protrusion having a convex surface comprises a dynamic material is configured to undergo a change in shape, hardness, or a combination thereof by degradation over a period of time in which the medical device is in use ([0169]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue-facing surface profile of Feldman to be composed of dynamic material capable of changing in hardness or shape, as taught by Nakamura in order to ensure efficient introduction of the collected bodily fluid by providing a helpful way for a sensuous grasping of the puncturing position by the user as a guide for the opening for puncturing and collecting the blood and also being effective as an anti-slip device (Nakamura [0169]).

Regarding Claim 3, Feldman teaches wherein at least a portion of the protrusion is defined upon an insert positioned in the base surface (generally the widest dimension (e.g., diameter along the X axis) of the center-most protrusion is adjacent base 620, and the width of protrusion 601 decreases (or remains constant) as traveling away (along the Y axis) from the skin facing surface 106 of base 620; [0084]).  

Regarding Claim 6, Feldman in view of Nakamura discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the protrusion is compositionally homogeneous. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have tried having the protrusion be compositionally homogenous as it would merely be choosing from a finite number of identified, predictable solutions (either a homogenous composition or a heterogeneous composition), with a reasonable expectation of success.

Regarding Claim 7, Feldman teaches wherein the protrusion is at least partially Atty. Dkt. No. 5256.0560002-3-Reply to Office Action of August 27, 2021Application No. 16/205,792enclosed within a shell material, the shell material being pliable and positioned to contact the tissue (Fig. 6A, elements 606 (protrusion) and 607 (shell)).

Regarding Claim 9, Feldman teaches wherein the dynamic material comprises a dissolvable material (Unit 401 can include a water-wet sponge or hydrogel; [0074]); a material that is thermally degradable at or near physiological temperatures; a material that is thermally degradable above physiological temperatures; a material that is chemically degradable by air, water, or light; a degradable gel-forming material (Unit 401 can include a water-wet sponge or hydrogel; [0074]); and any combination thereof.   

Regarding Claim 12, Feldman in view of Nakamura teach wherein the tissue-facing surface profile is configured to decrease in hardness over the period of time in which the medical device is in use (Paragraph [0169] of Nakamura describes the tissue facing profile being a soft material such as gel, elastic material, foamed material, etc., which is a material that the claimed invention describes as being an example of a dynamic material that is configured to decrease in hardness over a period of time, paragraph [0050] in the specification as filed).

Regarding Claim 13, Feldman teaches a drug substance or biologically active material disposed upon or within the tissue-facing surface profile, the drug substance or biologically active material being releasable from the tissue-facing surface profile upon the tissue-facing surface profile undergoing the change in shape, hardness, or combination thereof ([0077-0078]).

Regarding Claim 14, Feldman teaches wherein the sensor is a dermal sensor (dermal sensor 104; [0087], Figures 6A and 7A), the medical device further comprising: an introducer extending from the base surface in proximity to the dermal sensor (insertion needle 109; [0087]) to promote introduction of the dermal sensor into the skin surface ([0044]).

Regarding Claim 21, Feldman in view of Nakamura teach wherein the dynamic material is configured to undergo the change in shape, hardness, or a combination thereof over the course of time (Paragraph [0169] of Nakamura describes the tissue facing profile being a soft material such as gel, elastic material, foamed material, etc., which is a material that the claimed invention describes as being an example of a dynamic material that is configured to decrease in hardness over the course of time, paragraph [0050] in the specification as filed).
Feldman in view of Nakamura fail to teach wherein the course of time is about one (1) minute to about ten (10) days.
However, because Feldman in view of Nakamura teaches the structural elements of the medical device in claim 1, it will perform the functional limitation. See MPEP 2182 — “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function.”

Regarding Claim 22, Feldman in view of Nakamura teach wherein the dynamic material is configured to undergo the change in shape, hardness, or a combination thereof over the course of time (Paragraph [0169] of Nakamura describes the tissue facing profile being a soft material such as gel, elastic material, foamed material, etc., which is a material that the claimed invention describes as being an example of a dynamic material that is configured to decrease in hardness over the course of time, paragraph [0050] in the specification as filed).
Feldman in view of Nakamura fail to teach wherein the course of time is about six (6) hours to about seventy-two (72) hours.
However, because Feldman in view of Nakamura teaches the structural elements of the medical device in claims 1 and 21, it will perform the functional limitation. See MPEP 2182 — “Similarly, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function.”

Regarding Claim 30, Feldman teaches wherein the protrusion comprises a hemispherical shape (protrusion 601 has a substantially hemispherical surface; [0085]).  

Regarding Claim 31, Feldman teaches wherein the protrusion comprises a planar face (The hemispherical base portion 606 can be option ally truncated and flattened at the distal side (away from surface 106). Here, a cylindrical or substantially cylindrical surface 607 with a flat (uncurved) distal face 608 is present, such that flat face 608 has the appearance of being stepped distally away from the hemispherical base portion; [0086]), and wherein the sensor extends through the planar face of the protrusion (In this and all of the embodiments described herein, an insertion needle 109 can be mounted in the protrusion (e.g., 601) and/or base 620 and can extend away from the distal termination of the protrusion; [0087]).  

Regarding Claim 32, Feldman teaches wherein the protrusion is one of a plurality of protrusions of the tissue-facing surface profile (at least one protrusion comprises a first protrusion having a hemispherical portion and a plurality of secondary protrusions; Claim 13; secondary projections 802; [0092-0093]).

Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al in view of Nakamura et al and Kam et al (U.S. Patent No. 9,974,471; previously cited).
Regarding Claim 25, Feldman teaches a medical device for assaying an analyte (Systems, devices, and methods are provided that enable the sensing of an analyte level within, e.g., the dermal layer of the skin of a subject; Abstract; [0007]), the medical device (sensor control device 102) comprising: 
a base surface (planar base 620 (e.g. patch 105); Figures 5A, 5B, 6A) having a tissue-facing surface profile defined thereon (surface of base 620 (Figures 6A-6B) or patch 105 (Figures 5A-5B)), 
the tissue-facing surface profile comprising a protrusion having a convex surface (hemispherical base portion 606; [0085-0086]; Figure 6A) extending from the base surface (Each of these embodiments has one or more protrusions extending from the skin facing side of device 102 (e.g., which, in certain embodiments, can be a patch 105 or other adhesive-carrying member); [0083]); and 
a sensor (sensor 104) extending through the base surface and at least a portion of the tissue-facing surface profile (a dermal sensor 104 that extends through an adhesive patch 105 and projects away from housing 103; [0043]; [0087], Fig. 6A and 7A);
wherein at least a portion of the protrusion of the tissue-facing surface profile (Each of these embodiments has one or more protrusions extending from the skin facing side of device 102 (e.g., which, in certain embodiments, can be a patch 105 or other adhesive-carrying member)…in these embodiments, protrusion 601 has a substantially hemispherical surface, e.g., a surface with a generally constant radius 604 as measured from a central point, at a base (or proximal) portion 606 adjacent surface 106); [0083-0085]) comprises a dynamic material (the current application unit (e.g., a conductive surface) 401…at or near the surface of patch 105. Unit 401 can include a water-wet sponge or hydrogel; [0074]).
Although Feldman teaches a protrusion having a convex surface as well as a portion of the tissue-facing surface profile comprising a dynamic material, Feldman fails to teach wherein the dynamic material is configured to undergo a change in shape, hardness, or a combination thereof by degradation.
Nakamura is analogous art as it teaches a biosensor for collecting bodily fluid and conducting an analysis. Nakamura teaches wherein at least a portion of the protrusion having a convex surface comprises a dynamic material is configured to undergo a change in shape, hardness, or a combination thereof by degradation ([0169]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue-facing surface profile of Feldman to be composed of dynamic material capable of changing in hardness or shape, as taught by Nakamura in order to ensure efficient introduction of the collected bodily fluid by providing a helpful way for a sensuous grasping of the puncturing position by the user as a guide for the opening for puncturing and collecting the blood and also being effective as an anti-slip device (Nakamura [0169]).
Although Feldman and Nakamura disclose a dynamic material, they fail to specifically teach wherein the dynamic material is configured to undergo a change in shape, hardness, or a combination thereof by degradation when exposed to moisture.  
Kam is analogous art as it teaches a device for monitoring an analyte present on skin. Kam teaches wherein the dynamic material is configured to undergo a change in shape, hardness, or a combination thereof by degradation when exposed to moisture (Column 15 Lines 13-31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feldman and Nakamura to be composed of the water-adhesive soluble layer taught by Kam in order to enable the patch to be easily removed or dissolved while leaving the dermal sensors in the skin (Kam [Column 15 Lines 13-31]).

Regarding Claim 26, Feldman teaches wherein the dynamic material comprises a gel- forming material (Unit 401 can include a water-wet sponge or hydrogel; [0074]).

Claim 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al in view of Nakamura et al and Biederman et al (U.S. Publication No. 2017/0027514; previously cited).
Regarding Claim 28, Feldman teaches a medical device for assaying an analyte (Systems, devices, and methods are provided that enable the sensing of an analyte level within, e.g., the dermal layer of the skin of a subject; Abstract; [0007]), the medical device (sensor control device 102) comprising: 
a base surface (planar base 620 (e.g. patch 105); Figures 5A, 5B, 6A) having a tissue-facing surface profile defined thereon (surface of base 620 (Figures 6A-6B) or patch 105 (Figures 5A-5B)), 
the tissue-facing surface profile comprising a protrusion having a convex surface (hemispherical base portion 606; [0085-0086]; Figure 6A) extending from the base surface (Each of these embodiments has one or more protrusions extending from the skin facing side of device 102 (e.g., which, in certain embodiments, can be a patch 105 or other adhesive-carrying member); [0083]), 
wherein the tissue-facing surface profile is configured to be placed against a skin surface of a user (positions sensor control device 102 with adhesive patch 105 onto the skin; [0045]); and 
a sensor (sensor 104) extending through the base surface and at least a portion of the tissue-facing surface profile (a dermal sensor 104 that extends through an adhesive patch 105 and projects away from housing 103; [0043]; [0087], Fig. 6A and 7A) configured for insertion into the tissue (Sensor 104 is adapted to be at least partially inserted into the body of the user, where it can make contact with that user's dermal fluid; [0043]);
wherein at least a portion of the protrusion of the tissue-facing surface profile comprises: a dynamic material (the current application unit (e.g., a conductive surface) 401…at or near the surface of patch 105. Unit 401 can include a water-wet sponge or hydrogel; [0074]).
Although Feldman teaches a protrusion having a convex surface as well as a portion of the tissue-facing surface profile comprising a dynamic material, Feldman fails to teach wherein the dynamic material is configured to undergo a change in shape, hardness, or a combination thereof by degradation over a period of time in which the medical device is in use.
Nakamura is analogous art as it teaches a biosensor for collecting bodily fluid and conducting an analysis. Nakamura teaches wherein at least a portion of the protrusion having a convex surface comprises a dynamic material is configured to undergo a change in shape, hardness, or a combination thereof by degradation over a period of time in which the medical device is in use ([0169]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue-facing surface profile of Feldman to be composed of dynamic material capable of changing in hardness or shape, as taught by Nakamura in order to ensure efficient introduction of the collected bodily fluid by providing a helpful way for a sensuous grasping of the puncturing position by the user as a guide for the opening for puncturing and collecting the blood and also being effective as an anti-slip device (Nakamura [0169]).
Although Feldman and Nakamura disclose a dynamic material, they fail to teach a core material; and a dynamic material disposed on the core material, wherein the dynamic material is different from the core material.
Biederman is analogous art as it teachers a body-mountable device. Biederman teaches a core material (thermoplastic adhesive, e.g. polyurethane, thermoplastic ethylene-vinyl acetate; [0095-0098]); and a dynamic material (sealant layers 250, 260) disposed on the core material, wherein the dynamic material is different from the core material ([0095-0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Feldman and Nakamura to be composed of a core material and a dynamic material, as taught by Biederman in order to have multiple materials according to different applications, such as to prevent environmental interference, provide a moisture barrier, or allow visibility to the user (Biederman [0098]).

Regarding Claim 29, Feldman and Nakamura fail to teach wherein the core material comprises a thermoplastic material.
Biederman teaches wherein the core material comprises a thermoplastic material (thermoplastic adhesive, e.g. polyurethane, thermoplastic ethylene-vinyl acetate; [0095-0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue-facing surface profile of Feldman to be composed of a thermoplastic material, as taught by Biederman since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). The thermoplastic adhesives (e.g. polyurethane, thermoplastic ethylene-vinyl acetate) taught by Biederman fulfill the thermoplastic teachings of Feldman.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman and Nakamura, as applied to claim 1 above, and further in view of Simpson (U.S. Patent Publication No. 2014/0213866; previously cited).
Regarding Claim 23, although Feldman and Nakamura teach dynamic materials, they fail to explicitly teach wherein the dynamic material comprises a material that is thermally degradable above physiological temperatures.
 Simpson is analogous art as it teaches a device for extracting bodily fluid and monitoring an analyte. Simpson teaches wherein the dynamic material comprises a material that is thermally degradable above physiological temperatures (Paragraphs [0491-0492] of Simpson describes the tissue facing profile being polycarbonates and polyphosphazenes. These materials are thermally degradable at high enough temperatures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue-facing surface profile of Feldman to be composed of dynamic material capable of changing in hardness or shape, as taught by Simpson in order to ensure proper mounting of the device onto the skin for long periods of time through the use of appropriate adhesive layers that are designed to stretch, elongate, conform to, and/or aerate the skin (Simpson [0344]).

Regarding Claim 24, although Feldman and Nakamura teach dynamic materials, they fail to explicitly teach wherein the dynamic material comprises a material that is chemically degradable by air, water, or light.
Simpson is analogous art as it teaches a device for extracting bodily fluid and monitoring an analyte. Simpson teaches wherein the dynamic material comprises a material that is chemically degradable by air, water, or light (Paragraphs [0491- 0492] of Simpson describes the tissue facing profile being polylactic acid and/or polyglycolic acid, in which the specification as filed mentions is a chemically degradable material by air, water, or light as mentioned in [0055] of the specification as filed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue-facing surface profile of Feldman to be composed of dynamic material capable of changing in hardness or shape, as taught by Simpson in order to ensure proper mounting of the device onto the skin for long periods of time through the use of appropriate adhesive layers that are designed to stretch, elongate, conform to, and/or aerate the skin (Simpson [0344]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Feldman, Nakamura, and Kam et al as applied to claim 25 above, and further in view of Saita et al (U.S. Patent No. 6,063,029; previously cited).
Regarding Claim 27, Feldman fails to teach wherein the dynamic material comprises a cellulose derivative.
Saita is analogous art as it teaches a diagnostic patch comprising an adsorption carrier. Saita teaches wherein the dynamic material comprises a cellulose derivative (Column 5 Line 54-Column 6 Line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue-facing surface profile of Feldman to be composed of dynamic material, as taught by Saita since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). The exemplary materials taught by Saita include multiple cellulose derivatives, as taught by Feldman.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791